USDC IN/ND case 3:18-cr-00072-RLM-MGG document 51 filed 11/26/18 page 1 of 2


                              UNITED STATE DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )               Case Number 3:18-CR-72
                                             )
MARVIN CATES                                 )



                         MOTION TO WITHDRAW GUILTY PLEA

       The Defendant, Marvin Cates, by counsel, Philip R. Skodinski, moves the Court to

withdraw the guilty plea, in that:

       1. The Defendant entered a plea of guilty to Possession of a Firearm a Section 922(g)

violation on September 17, 2018, with his sentencing scheduled for January 3, 2018.

       2. The defendant had filed a motion to suppress which was denied following an

evidentiary hearing on September 6, 2018.

       3. The Defendant was subsequently presented with a plea offer and told he had 1 hour to

decide whether or not to accept it, or additional charges would be filed against him.

       4. The Defendant entered his plea under duress, and would not have been placed in that

situation, had his counsel not asked for a continuance.

       5. The Defendant wanted the right to appeal the suppression issue.


                                             /s/ Philip R. Skodinski
                                             Philip R. Skodinski 357-71
                                             Attorney for Defendant
                                             502 W. Washington
                                             South Bend, IN 46601
                                             (574)234-6017 ext 103
                                             (574)287-5132 fax
USDC IN/ND case 3:18-cr-00072-RLM-MGG document 51 filed 11/26/18 page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, the foregoing was filed electronically

with the Clerk of the Court using the CM/ECF system which sent notification of such

filing to the following:

                       Molly Donnelly, Assistant United States Attorney



                                            s/ Philip R. Skodinski
                                            Philip R. Skodinski 357-71
